Order requiring defendants to deliver another deed reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The deed by plaintiff’s father to defendants covered plot “ A,” which he owned, and plot “ C,” to which he did not have title. Thereafter, defendants acquired, for a consideration paid by them, title to plot “ C.” The plaintiff reimburses the defendants merely for taxes on plot “ A ” and not for the consideration paid for the deed to them by Sorenson of plot “ C.” The defendants must reconvey to plaintiff' by the same description as the deed to them but are not required to give any greater title than they received from plaintiff’s father. Therefore, the clause in the deed tendered by defendants to plaintiff was proper. Defendants should apply for a modification of the judgment heretofore modified by this court so as to direct a conveyance of plot “ A ” only. Lazansky, P. J., Kapper, Hagarty, Scudder and Tompkins, Jl., concur.